Citation Nr: 1017998	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-02 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1979.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision, which denied the 
Veteran's service connection claim.  

On September 2009, the Veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the proceeding has been associated with the 
claims file.  

The Veteran has submitted additional evidence since the 
issuance of the September 2009 Supplemental Statement of the 
Case (SSOC).  The Veteran also submitted a waiver of initial 
RO review and consideration.  Accordingly, the Board may 
proceed.  See 38 C.F.R. § 20.1304 (2009). 


FINDING OF FACT

The Veteran's schizophrenia is as likely as not attributable 
to his active military service.


CONCLUSION OF LAW


Resolving reasonable doubt in the Veteran's favor, the 
Veteran has schizophrenia that is the result of a disease or 
injury incurred in active military service. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Since the 
benefit sought on appeal is being fully granted, any 
deficiencies in notice were not prejudicial to the Veteran.


II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Post-service medical records confirm a diagnosis of paranoid 
schizophrenia.  As such, the first element under Hickson is 
satisfied and the Board turns to the issues of in-service 
incurrence or aggravation and nexus.  

The Veteran's service treatment records do not indicate 
treatment for any psychological problems.  However, in 
September 1978, they reveal that the Veteran suffered a 
seizure and was diagnosed with a grand mal seizure, etiology 
unknown.  His discharge examination is silent for 
psychological problems and does not indicate further seizure 
problems.  

The first post-service medical record indicating treatment 
for psychological problems is an August 1986 discharge 
summary indicating that the Veteran was hospitalized at the 
VA West Side Medical Center in Chicago from July 1986 to 
August 1986.  At that time, he was diagnosed with a paranoid 
schizophrenia and avoidant personality disorder.  He 
continued treatment at the VA medical center and was again 
hospitalized from August 1986 to September 1986.  

Intake paperwork from Tinley Park Mental Health Center shows 
that the Veteran was hospitalized and diagnosed with paranoid 
schizophrenia in July 1987.  The records indicate that the 
Veteran was hospitalized at Tinley Park Mental Health Center 
five separate times for his paranoid schizophrenia from July 
1987 to June 1990.  VA treatment records reveal that the 
Veteran was hospitalized and treated for his schizophrenia 
from 2000 through 2006.  Private treatment notes from Jackson 
Park Hospital show that the Veteran was again hospitalized 
for schizophrenia in November 2005.  

The Veteran also submitted letters dated in August 2007, 
January 2009, and January 2010 authored by VA physicians 
which relate to his schizophrenia.  A January 2009 letter 
from Dr. C. G. of the Jesse Brown VA Medical Center states 
that the Veteran's service, which included strenuous physical 
and mental exertion and one episode of heat exhaustion with 
seizure like activity in 1976, "may have contributed to him 
acquiring this illness."  Medical evidence that is 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Medical opinions expressed in terms of "may" also 
imply "may" or "may not" and are speculative.  Id.  Here, 
the opinion proffered in the January 2009 letter uses the 
term "may" and is not sufficient to support a fining of a 
relationship between service and the Veteran's schizophrenia.  

The January 2010 letter from Dr. B. B., a VA psychiatry 
resident, lists the Veteran's past history of psychiatric 
problems and his treatment.  It also reveals his current 
treatment for his schizophrenia but is silent for any sort of 
opinion that his schizophrenia is related to his service.  
This letter does not contain an opinion as to the etiology of 
the Veteran's disorder and is therefore not helpful in 
resolving this issue.  
  
Turning to the August 2007 letter, Dr. N.H., a VA psychiatry 
resident, correctly states the Veteran's dates of non-combat 
service and his in-service grade.  He also provides that the 
Veteran was exposed to stressful events of "physical 
exhaustion and mental stress...especially while in basic 
training."  The physician indicated that patients with 
schizophrenia are genetically susceptible to acquiring this 
illness and provided that very stressful life events, 
including extended tours of duty in the military, may 
predispose individuals with this genetic make-up to a more 
serious form of psychotic disorder.  He then opined that the 
Veteran's in-service exposure to "strenuous physical and 
mental exertion aggravated his susceptibility to developing 
schizophrenia while in active military service."  The Board 
finds that this medical opinion is probative.  While the 
report does not specifically provide that the claims file was 
reviewed, the medical examiner appears to have obtained a 
correct history of the Veteran's military service.  The 
examiner also obtained an oral history of the Veteran's 
service which provides that he experienced stressful events 
of physical exhaustion and mental stress.  It is from this 
history that the examiner rendered his well-reasoned rational 
for concluding that the Veteran's disability is related to 
service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran testified at his September 2009 Travel Board 
hearing that he did not experience psychotic symptoms until 
1985 when he first sought medical treatment for his 
schizophrenia.  However, he indicated suffering from a 
seizure in Japan and felt stressed about passing physical 
examinations during basic training.  The Board finds that the 
Veteran is competent to state that he experienced stressful 
situations in service and started to experience psychological 
problems after service discharge.  See generally Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is also found 
to be credible in this regard.  

In sum, there is credible and competent lay evidence of 
psychological problems following service; and competent 
medical evidence indicating at a minimum that the Veteran's 
current schizophrenia was likely caused or exacerbated by his 
service.  The Board finds the Veteran's assertions of 
stressful in service situations are competent and credible 
and, when considering the medical evidence, reasonable doubt 
is resolved in the Veteran's favor.  Accordingly, the 
evidence supports service connection for schizophrenia.  38 
U.S.C.A. § 5107(b).

The preponderance of the evidence favors a nexus between the 
current disability and any incident of service, including 
stressful situations.  Consequently, the benefit-of-the-doubt 
rule applies, and the claim of service connection for 
schizophrenia must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for schizophrenia is 
granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


